DETAILED ACTION
	This is the first office action on the merits for application 16/072,400, which is a national stage entry of PCT/KR2017/010339, filed 9/20/2017, which claims priority to Korean application KR10-2016-0125901, filed 9/29/2016, after the request for continued examination filed 9/16/2020.
	In light of the claim amendments filed 9/16/2020, the rejections under 35 U.S.C. 112(b) are withdrawn.
In light of the claim amendments filed 9/16/2020, the prior art rejections are withdrawn, and new grounds of rejection are presented.
Claims 1-3, 5-7, 10-15, and 18-19 are pending in the application, and are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2020 has been entered.
 
Additional Prior Art
The Examiner wishes to apprise the Applicant of the following prior art references, even though these references are not currently applied in a grounds of rejection.
	Ogawa (U.S. Patent Application Publication 2011/0151314 A1)
	Kim (U.S. Patent Application Publication 2012/0003505 A1) 
	Han, et al. (U.S. Patent Application Publication 2012/0301747 A1)
Han, et al. (U.S. Patent Application Publication 2014/0139185 A1)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 10-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kosugi, et al. (U.S. Patent Application Publication 2010/0124693 A1) in view of Shimamura, et al. (U.S. Patent Application Publication 2006/0040173 A1).
In reference to Claim 1, Kosugi teaches a battery pack (Figs. 1-5, paragraphs [0021]-[0041]).
The battery pack of Kosugi comprises a plurality of battery modules, indicated in the inset below (Figs. 3-5, paragraph [0022]) mutually connected by a bus bar 18.
The battery pack of Kosugi comprises a mold assembly comprising a module receiver 24/12 configured to receive the plurality of battery modules (Fig. 5, paragraph [0024]).
The battery pack of Kosugi comprises a pack case configured to receive the mold assembly, corresponding to case 12 (Figs. 1, 3, 5, paragraph [0024]).
The battery pack of Kosugi does not comprise the main mold or roof mold assemblies described in Claim 1.
To solve the same problem of providing a rechargeable battery for a car, Shimamura teaches a battery structure comprising multiple battery module enclosed in a case, Shimamura teaches a battery structure in which open spaces within the battery are filled with a polyurethane potting material (paragraph [0036]).
Shimamura further teaches that this insulating potting material provides the benefit of insulating and fixing the connecting circuit, restricting the looseness of the individual cells, and preventing the disconnection of bus bars and other circuit elements (paragraph [0036]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have filled all of the empty spaces of the device of Kosugi with a polyurethane pottant, as taught by Shimamura, to provide the benefits of insulating and fixing the connecting circuit, restricting the looseness of the individual cells, and preventing the disconnection of bus bars and other circuit elements (paragraph [0036]).
Filling all of the empty spaces of the device of Kosugi with a polyurethane pottant, as taught by Shimamura, teaches the limitations of Claim 1, wherein the mold assembly comprises a main mold configured to receive the plurality of battery modules. This “main mold” structure corresponds to the pottant material disposed within the case 12 in the modification.
Filling all of the empty spaces of the device of Kosugi with a polyurethane pottant, as taught by Shimamura, teaches the limitations of Claim 1, wherein the device comprises a roof mold 
Filling all of the empty spaces of the device of Kosugi with a polyurethane pottant, as taught by Shimamura, teaches the limitations of Claim 1, wherein the roof mold comprises a polymer resin (i.e. polyurethane).
Filling all of the empty spaces of the device of Kosugi with a polyurethane pottant, as taught by Shimamura, teaches the limitations of Claim 1, wherein roof mold includes a bus bar receiver having a U-shape corresponding to the bus bar, because the pottant material would fill the empty spaces between items 14 and case 12 in the modification. Because the bus bars 18 have a U-shape (see Figs. 3-5), the pottant material filling the space between items 14 and case 12 would have a U-shape, as well.
This disclosure further teaches the limitations of Claim 1, that the bus bar 18 is a U-shaped bus bar (Figs. 3-5).
Filling all of the empty spaces of the device of Kosugi with a polyurethane pottant, as taught by Shimamura, teaches the limitations of Claim 1, wherein the U-shaped bus bar 18 is fitted into the U-shape of the bus bar receiver.
Filling all of the empty spaces of the device of Kosugi with a polyurethane pottant, as taught by Shimamura, teaches the limitations of Claim 1, wherein top and side surfaces of the bus bar are in direct contact with the roof mold.

    PNG
    media_image1.png
    574
    592
    media_image1.png
    Greyscale

This disclosure further teaches the limitations of Claim 2, wherein each of the battery modules comprises a plurality of battery cells 10 (paragraph [0023]).
This disclosure further teaches the limitations of Claim 3, wherein the bus bar 18 connects external terminals 21/22 provided to each of the plurality of battery modules (Figs. 4-5).
Filling all of the empty spaces of the device of Kosugi with a polyurethane pottant, as taught by Shimamura, teaches the limitations of Claim 7, wherein the main mold comprises a polymer resin (i.e. polyurethane).
In reference to Claim 6, Kosugi teaches that the module receiver 24 has a shape corresponding to one of the battery modules. This “shape” corresponds to grooves 25 in module receiver 24 in which battery cells 10/20 are placed (paragraph [0024]).
In reference to Claim 10, Kosugi teaches a battery pack (Figs. 1-5, paragraphs [0021]-[0041]).
The battery pack of Kosugi comprises a plurality of battery modules, indicated in the inset below (Figs. 3-5, paragraph [0022]) connected by a bus bar 18.

The battery pack of Kosugi comprises a pack case configured to receive the plurality of battery modules, corresponding to case 12 (Figs. 1, 3, 5, paragraph [0024]).
The battery pack of Kosugi does not comprise the main mold or roof mold assemblies described in Claim 10.
To solve the same problem of providing a rechargeable battery for a car, Shimamura teaches a battery structure comprising multiple battery module enclosed in a case, Shimamura teaches a battery structure in which open spaces within the battery are filled with a polyurethane potting material (paragraph [0036]).
Shimamura further teaches that this insulating potting material provides the benefit of insulating and fixing the connecting circuit, restricting the looseness of the individual cells, and preventing the disconnection of bus bars and other circuit elements (paragraph [0036]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have filled all of the empty spaces of the device of Kosugi with a polyurethane pottant, as taught by Shimamura, to provide the benefits of insulating and fixing the connecting circuit, restricting the looseness of the individual cells, and preventing the disconnection of bus bars and other circuit elements (paragraph [0036]).
Filling all of the empty spaces of the device of Kosugi with a polyurethane pottant, as taught by Shimamura, teaches the limitations of Claim 10, wherein the mold assembly comprises a main mold configured to receive the plurality of battery modules. This “main mold” structure corresponds to the pottant material disposed within the case 12 in the modification.
Filling all of the empty spaces of the device of Kosugi with a polyurethane pottant, as taught by Shimamura, teaches the limitations of Claim 10, wherein the device comprises a roof mold configured to cover an upper opening of the main mold. This “roof mold” structure corresponds to the pottant material disposed within the space between items 14 and case 12 in the modification.
Filling all of the empty spaces of the device of Kosugi with a polyurethane pottant, as taught by Shimamura, teaches the limitations of Claim 10, wherein the main mold comprises a polymer resin (i.e. polyurethane).
Filling all of the empty spaces of the device of Kosugi with a polyurethane pottant, as taught by Shimamura, teaches the limitations of Claim 10, wherein roof mold includes a bus bar receiver having a U-shape corresponding to the bus bar, because the pottant material would fill the empty spaces between items 14 and case 12 in the modification. Because the bus bars 18 have a U-shape (see Figs. 3-5), the pottant material filling the space between items 14 and case 12 would have a U-shape, as well.
This disclosure further teaches the limitations of Claim 10, that the bus bar 18 is a U-shaped bus bar (Figs. 3-5).
Filling all of the empty spaces of the device of Kosugi with a polyurethane pottant, as taught by Shimamura, teaches the limitations of Claim 10, wherein the U-shaped bus bar 18 is fitted into the U-shape of the bus bar receiver.
Filling all of the empty spaces of the device of Kosugi with a polyurethane pottant, as taught by Shimamura, teaches the limitations of Claim 10, wherein top and side surfaces of the bus bar are in direct contact with the roof mold.

    PNG
    media_image1.png
    574
    592
    media_image1.png
    Greyscale

This disclosure further teaches the limitations of Claim 11, wherein each of the battery modules comprises a plurality of battery cells 10 (paragraph [0023]).
This disclosure further teaches the limitations of Claim 12, wherein the bus bar 18 connects external terminals 21/22 provided to each of the plurality of battery modules (Figs. 4-5).
Filling all of the empty spaces of the device of Kosugi with a polyurethane pottant, as taught by Shimamura, teaches the limitations of Claim 15, wherein the roof mold comprises a polymer resin (i.e. polyurethane).
In reference to Claim 14, Kosugi teaches that the module receiver 24 has a shape corresponding to one of the battery modules. This “shape” corresponds to grooves 25 in module receiver 24 in which battery cells 10/20 are placed (paragraph [0024]).

Claims 1-3, 5, 7, 10-13, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al. (U.S. Patent Application Publication 2014/0205889 A1) in view of Shimamura, et al. (U.S. Patent Application Publication 2006/0040173 A1).
In reference to Claim 1, Kim teaches a battery pack (Figs. 1-5, paragraphs [0039]-[0054]).
The battery pack of Kim comprises a plurality of battery modules, indicated in the inset below (Figs. 1-2, paragraph [0040]) mutually connected by a bus bar 150.
The battery pack of Kim comprises a mold assembly comprising a module receiver 140 configured to receive the plurality of battery modules (Fig. 2, paragraph [0040]).
The battery pack of Kim comprises a pack case configured to receive the mold assembly, corresponding to case components 110/120/130 (Figs. 1-2, paragraph [0040]).
The battery pack of Kim does not comprise the main mold or roof mold assemblies described in Claim 1.
To solve the same problem of providing a rechargeable battery for a car, Shimamura teaches a battery structure comprising multiple battery module enclosed in a case, Shimamura teaches a battery structure in which open spaces within the battery are filled with a polyurethane potting material (paragraph [0036]).
Shimamura further teaches that this insulating potting material provides the benefit of insulating and fixing the connecting circuit, restricting the looseness of the individual cells, and preventing the disconnection of bus bars and other circuit elements (paragraph [0036]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have filled all of the empty spaces of the device of Kim within the boundaries of housing 110/120/30, as well as covering the top surface of the battery of Kim with a polyurethane pottant, as taught by Shimamura, to provide the benefits of insulating and fixing the connecting circuit, restricting the looseness of the individual cells, and preventing the disconnection of bus bars and other circuit elements (paragraph [0036]).
Filling all of the empty spaces of the device of Kim within the boundaries of housing 110/120/30, as well as covering the top surface of the battery of Kim with a polyurethane pottant, as taught by Shimamura, teaches the limitations of Claim 1, wherein the mold assembly comprises a 
Filling all of the empty spaces of the device of Kim within the boundaries of housing 110/120/30, as well as covering the top surface of the battery of Kim with a polyurethane pottant, as taught by Shimamura, teaches the limitations of Claim 1, wherein the device comprises a roof mold configured to cover an upper opening of the main mold. This “roof mold” structure corresponds to the pottant material covering the top surface of the battery of Kim in the modification.
Filling all of the empty spaces of the device of Kim within the boundaries of housing 110/120/30, as well as covering the top surface of the battery of Kim with a polyurethane pottant, as taught by Shimamura, teaches the limitations of Claim 1, wherein the roof mold comprises a polymer resin (i.e. polyurethane).
Filling all of the empty spaces of the device of Kim within the boundaries of housing 110/120/30, as well as covering the top surface of the battery of Kim with a polyurethane pottant, as taught by Shimamura, teaches the limitations of Claim 1, wherein the roof mold includes a bus bar receiver having a U-shape corresponding to the bus bar, because the pottant material would cover the whole surface of the device of Kim. Because the bus bars 150 have a U-shape (see Figs. 1-5), the pottant material coating the entire top surface of the battery would have a U-shape, as well.
This disclosure further teaches the limitations of Claim 1, that the bus bar 150 is a U-shaped bus bar (Figs. 1-5).
Filling all of the empty spaces of the device of Kim within the boundaries of housing 110/120/30, as well as covering the top surface of the battery of Kim with a polyurethane pottant, as taught by Shimamura, teaches the limitations of Claim 1, wherein the U-shaped bus bar 150 is fitted into the U-shape of the bus bar receiver.
Filling all of the empty spaces of the device of Kim within the boundaries of housing 110/120/30, as well as covering the top surface of the battery of Kim with a polyurethane pottant, as taught by Shimamura, teaches the limitations of Claim 1, wherein top and side surfaces of the bus bar are in direct contact with the roof mold, because the pottant of the combination covers all of the items on the top surface of the battery.


    PNG
    media_image2.png
    692
    1053
    media_image2.png
    Greyscale

This disclosure further teaches the limitations of Claim 2, wherein each of the battery modules comprises a plurality of battery cells 10 (paragraph [0040]).
This disclosure further teaches the limitations of Claim 3, wherein the bus bar 150 connects external terminals 11-12 provided to each of the plurality of battery modules (Fig. 4, paragraph [0040]).
Filling all of the empty spaces of the device of Kim within the boundaries of housing 110/120/30, as well as covering the top surface of the battery of Kim with a polyurethane pottant, as taught by Shimamura, teaches the limitations of Claim 7, wherein the main mold comprises a polymer resin (i.e. polyurethane).
	In reference to Claim 5, Kim teaches that the frame structures 110/120/130/140 are connected by bolts 20 (Fig. 2, paragraph [0042]).
	Therefore, it is the Examiner’s position that Kim teaches that the main mold (which corresponds to the pottant material disposed within the case structures 110/120/130 in the modification) is fastened to the roof mold (which corresponds to the pottant material covering the top surface of the battery of Kim in 
It is noted that “fastened to” does not require direct physical contact between the roof mold and the main mold.
In reference to Claim 18, Kim teaches that the bus bar receiver (which corresponds to the polyurethane pottant coating the top surface of the battery module of modified Kim) has a U-shape in a plan view, because Kim teaches that the bus bar 150 has a U-shape in a plan view (Figs. 1-2).
In reference to Claim 10, Kim teaches a battery pack (Figs. 1-5, paragraphs [0039]-[0054]).
The battery pack of Kim comprises a plurality of battery modules, indicated in the inset below (Figs. 1-2, paragraph [0040]) mutually connected by a bus bar 150.
The battery pack of Kim comprises a mold assembly comprising a module receiver 140 configured to receive the plurality of battery modules (Fig. 2, paragraph [0040]).
The battery pack of Kim comprises a pack case configured to receive the mold assembly, corresponding to case components 110/120/130 (Figs. 1-2, paragraph [0040]).
The battery pack of Kim does not comprise the main mold or roof mold assemblies described in Claim 10.
To solve the same problem of providing a rechargeable battery for a car, Shimamura teaches a battery structure comprising multiple battery module enclosed in a case, Shimamura teaches a battery structure in which open spaces within the battery are filled with a polyurethane potting material (paragraph [0036]).
Shimamura further teaches that this insulating potting material provides the benefit of insulating and fixing the connecting circuit, restricting the looseness of the individual cells, and preventing the disconnection of bus bars and other circuit elements (paragraph [0036]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have filled all of the empty spaces of the device of Kim within the boundaries of housing 110/120/30, as well as covering the top surface of the battery of Kim with a polyurethane pottant, as taught by Shimamura, to provide the benefits 
Filling all of the empty spaces of the device of Kim within the boundaries of housing 110/120/30, as well as covering the top surface of the battery of Kim with a polyurethane pottant, as taught by Shimamura, teaches the limitations of Claim 10, wherein the mold assembly comprises a main mold configured to receive the plurality of battery modules. This “main mold” structure corresponds to the pottant material disposed within the case structures 110/120/130 in the modification.
Filling all of the empty spaces of the device of Kim within the boundaries of housing 110/120/30, as well as covering the top surface of the battery of Kim with a polyurethane pottant, as taught by Shimamura, teaches the limitations of Claim 10, wherein the device comprises a roof mold configured to cover an upper opening of the main mold. This “roof mold” structure corresponds to the pottant material covering the top surface of the battery of Kim in the modification.
Filling all of the empty spaces of the device of Kim within the boundaries of housing 110/120/30, as well as covering the top surface of the battery of Kim with a polyurethane pottant, as taught by Shimamura, teaches the limitations of Claim 10, wherein the main mold comprises a polymer resin (i.e. polyurethane).
Filling all of the empty spaces of the device of Kim within the boundaries of housing 110/120/30, as well as covering the top surface of the battery of Kim with a polyurethane pottant, as taught by Shimamura, teaches the limitations of Claim 10, wherein the roof mold includes a bus bar receiver having a U-shape corresponding to the bus bar, because the pottant material would cover the whole surface of the device of Kim. Because the bus bars 150 have a U-shape (see Figs. 1-5), the pottant material coating the entire top surface of the battery would have a U-shape, as well.
This disclosure further teaches the limitations of Claim 10, that the bus bar 150 is a U-shaped bus bar (Figs. 1-5).
Filling all of the empty spaces of the device of Kim within the boundaries of housing 110/120/30, as well as covering the top surface of the battery of Kim with a polyurethane pottant, as taught by Shimamura, teaches the limitations of Claim 10, wherein the U-shaped bus bar 150 is fitted into the U-shape of the bus bar receiver.
Filling all of the empty spaces of the device of Kim within the boundaries of housing 110/120/30, as well as covering the top surface of the battery of Kim with a polyurethane pottant, as taught by Shimamura, teaches the limitations of Claim 10, wherein top and side surfaces of the bus bar are in direct contact with the roof mold, because the pottant of the combination covers all of the items on the top surface of the battery.


    PNG
    media_image2.png
    692
    1053
    media_image2.png
    Greyscale

This disclosure further teaches the limitations of Claim 11, wherein each of the battery modules comprises a plurality of battery cells 10 (paragraph [0040]).
This disclosure further teaches the limitations of Claim 12, wherein the bus bar 150 connects external terminals 11-12 provided to each of the plurality of battery modules (Fig. 4, paragraph [0040]).
Filling all of the empty spaces of the device of Kim within the boundaries of housing 110/120/30, as well as covering the top surface of the battery of Kim with a polyurethane pottant, as taught by Shimamura, teaches the limitations of Claim 15, wherein the roof mold comprises a polymer resin (i.e. polyurethane).
In reference to Claim 13, Kim teaches that the frame structures 110/120/130/140 are connected by bolts 20 (Fig. 2, paragraph [0042]).
	Therefore, it is the Examiner’s position that Kim teaches that the main mold (which corresponds to the pottant material disposed within the case structures 110/120/130 in the modification) is fastened to the roof mold (which corresponds to the pottant material covering the top surface of the battery of Kim in the modification) by a fastening bolt, because the fastening bolts 20 secure the components of the battery module together, and therefore secure the main mold and roof mold portions together.
It is noted that “fastened to” does not require direct physical contact between the roof mold and the main mold.
In reference to Claim 19, Kim teaches that the bus bar receiver (which corresponds to the polyurethane pottant coating the top surface of the battery module of modified Kim) has a U-shape in a plan view, because Kim teaches that the bus bar 150 has a U-shape in a plan view (Figs. 1-2).

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721